DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on March 09, 2022 have been considered by the examiner (see attached PTO-1449 form).

Terminal Disclaimer
The terminal disclaimer filed on May 09, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,076,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 of Appeal brief filed on 07/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 12, 21, 22, 24, 25, 29 and 32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bendinelli et al. (U.S. Patent No. 6,792,618).

Regarding claims 1 and 9, Bendinelli et al. discloses a method comprising: 
receiving, by a computing device, a plurality of streams comprising (see col. 3, lines 51-col. 4, line 6, fig. 1; A television signal and closed captioned text stream equate to a plurality of streams): 
a video data stream comprising a primary content item (see col. 3, lines 30-38, fig. 1; A television signal transmitted from the broadcast transmitter 12 includes a program portion), and 
a closed-captioning data stream indicating one or more available supplemental content items (considered as alternate endings) associated with the primary content item (see col. 3, lines 30-67, the URLs of alternate endings may be transmitted as strings embedded in the closed caption text stream of the television signal.); 
determining, based on the closed-captioning data stream, a subset of the one or more available supplemental content items (see col. 3, lines 51-col. 4, line 5, col. 5, lines 8-55, fig. 3; the system determines URLS embedded in the closed caption text stream that are associated with the respective alternate endings); and 
causing, based on a selection of a supplemental content item of the subset, output of the selected supplemental content item (see col. 5, lines 32-55, fig. 3; Upon receipt of information which also is transmitted embedded in the television signal and indicates the presentation time for the ending, the set-top box 14 retrieves the corresponding video from memory 20 and causes it to be displayed to the viewer, such that the viewer is provided with the desired ending).

Regarding claim 21, claim 21 is rejected for the same reason set forth in the rejection of claims 1 and 9.

Regarding claim 29, claim 29 is rejected for the same reason set forth in the rejection of claims 1 and 9.

Regarding claims 2 and 22, Bendinelli et al. discloses everything claimed as applied above (see claims 10 and 21).  Bendinelli et al. discloses wherein the closed-captioning data stream indicates, for each of the one or more available supplemental content items, at least one of: 
an address of that available supplemental content item (see col. 3, lines 30-50; URLs for alternate endings); 
a content type associated with that available supplemental content item; 
one or more style attributes defining a display of that available supplemental content item; or 
one or more content attributes associated with that available supplemental content item.

Regarding claims 4 and 24, Bendinelli et al. discloses everything claimed as applied above (see claims 1 and 21).  Bendinelli et al. discloses wherein the video data stream and the closed-captioning data stream comprise different Moving Pictures Expert Group (MPEG) elementary streams (see col. 2, lines 66 – col. 3, lines 29). 

Regarding claims 5 and 25, Bendinelli et al. discloses everything claimed as applied above (see claims 1 and 21).  Bendinelli et al. discloses wherein determining the subset comprises: determining data, in the closed-captioning data stream having a predetermined syntax associated with a uniform resource identifier (URI) (see col. 3, lines 59-col. 4, line 6).  

Regarding claims 12 and 32, Bendinelli et al. discloses everything claimed as applied above (see claims 9 and 29).  Bendinelli et al. discloses receiving the video data stream and the closed-captioning data stream via a first transmission (see col. 3, lines 51-col. 4, line 5).

receiving, for each supplemental content item of the retrieved one or more available supplemental content items, an address indicating that the supplemental content item is located in another data stream, of the first transmission, different from the video data stream and the closed-captioning data stream (see col. 2, lines 1-44, col. 3, lines 30-50).   



Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bendinelli et al. as applied to claim 1 above, and further in view of Piard et al. (U.S. Pub. No. 2010/0251279).

Regarding claims 3 and 23, Bendinelli et al. discloses everything claimed as applied above (see claims 1 and 21).  However, Bendinelli et al. are silent as to wherein the selected supplemental content item comprises a chat environment, and wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment.  
Piard et al. discloses wherein the selected supplemental content item comprises a chat environment, and wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment (see paragraphs 0016, 0027, 0040 and fig. 4).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment as taught by Piard et al. for the advantage of accessing the likelihood that a viewer will be interested in the advertisement.

Claims 6, 7, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bendinelli et al. as applied to claim 1 above, and further in view of Sull et al. (U.S. Pub. No. 2006/0064716).


Regarding claims 6 and 26, Bendinelli et al. discloses everything claimed as applied above (see claims 1 and 21).  However, Bendinelli et al. is silent as to receiving a program map table identifying elementary data streams associated with the primary content item and identifying which of the elementary data streams comprise the video data stream and the closed-captioning data stream and determining, based on using the program map table, that the closed-captioning data stream indicates the one or more available supplemental content items.
Sull et al. discloses receiving a program map table identifying elementary data streams associated with the primary content item and identifying which of the elementary data streams comprise the video data stream and the closed-captioning data stream (see paragraphs 0088 and 0204); and 
determining, based on using the program map table, that the closed-captioning data stream indicates the one or more available supplemental content items (see paragraph 0088).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include receiving a program map table identifying elementary data streams associated with the primary content item and identifying which of the elementary data streams comprise the video data stream and the closed-captioning data stream and determining, based on using the program map table, that the closed-captioning data stream indicates the one or more available supplemental content items as taught by Sull et al. for the advantage of providing information on each program present in the transport stream.

Regarding claims 7 and 27, Bendinelli et al. discloses everything claimed as applied above (see claims 1 and 21). However, Bendinelli et al. is silent as to wherein data indicating the one or more available supplemental content items in included in the closed-captioning data stream as Consumer Electronics Association (CEA)-708 standard caption data.
Sull et al. discloses wherein data indicating the one or more available supplemental content items in included in the closed-captioning data stream as Consumer Electronics Association (CEA)-708 standard caption data (see paragraph 0088).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include wherein data indicating the one or more available supplemental content items in included in the closed-captioning data stream as Consumer Electronics Association (CEA)-708 standard caption data as taught by Sull et al. so that any content on television can easily make its way to the web with the same amount of accessibility.

Claims 8, 11, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bendinelli et al. as applied to claim 1 above, and further in view of Kim (U.S. Pub. No. 2004/0047589) and Fu (U.S. Patent No. 6,320,621).

Regarding claims 8, 11, 28 and 31, Bendinelli et al. discloses everything claimed as applied above (see claims 1, 9, 21 and 29).  However, Bendinelli et al. is silent as to causing, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items.  
Kim discloses viewer chooses a caption among captions listed in the caption display window and enters “go” command or makes double-clicks on a caption (see paragraph 0062; double-click on a caption displayed in a display window).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include viewer chooses a caption among captions listed in the caption display window and enters “go” command or makes double-clicks on a caption as taught by Kim for the advantage of retrieving search information.
However, Bendinelli et al. and Kim are silent as to receiving a press of a closed-captioning button on an input device.
Fu discloses receiving a press of a closed-captioning button on an input device (see col. 2, lines 15- and fig. 2 (22); closed captioning button).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. and Kim et al. to include receiving a press of a closed-captioning button on an input device as taught by Fu for the advantage of providing ease of accessing content.

Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bendinelli et al. as applied to claim 1 above, and further in view of Oztaskent et al. (U.S. Patent No. 8,196,164).

Regarding claims 13 and 33, Bendinelli et al. discloses everything claimed as applied above (see claim 9).  However, Bendinelli et al. is silent as to based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item.
Oztaskent et al. discloses based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item (see col. 6, lines 1-15 and fig. 2).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item as taught by Oztaskent et al. for the advantage of preventing distraction.

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bendinelli et al. as applied to claim 1 above, and further in view of Andrews II et al. (U.S. Pub. No. 2009/0276805).

Regarding claims 10 and 30, Bendinelli et al. discloses everything claimed as applied above (see claims 9 and 29).  Bendinelli et al. fails to disclose receiving, for each supplemental content item of the retrieved one or more available supplemental content items, one or more display parameters, wherein a location, a transparency, and a size of the at least one available supplemental content item are determined based on the one or more display parameters of the at least one available supplemental content item.
Andrews II et al. discloses receiving, for each supplemental content item of the retrieved one or more available supplemental content items, one or more display parameters (see fig. 11), 
wherein a location, a transparency, and a size of the at least one available supplemental content item are determined based on the one or more display parameters of the at least one available supplemental content item (see paragraph 0065 and fig. 11).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Bendinelli et al. to include receiving, for each supplemental content item of the retrieved one or more available supplemental content items, one or more display parameters, wherein a location, a transparency, and a size of the at least one available supplemental content item are determined based on the one or more display parameters of the at least one available supplemental content item as taught by Andrews II et al. for the advantage of identifying device capabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 5, 2022.